Citation Nr: 0832523	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-41 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran's notice of disagreement was filed in a 
timely manner as to the issue of entitlement to basic 
eligibility for enrollment in the Department of Veterans 
Affairs (VA) medical healthcare system.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 










INTRODUCTION

The veteran had active service from February 1962 to November 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 decision by the Department of Veterans 
Affairs Medical Center (VAMC) in Gainesville, Florida, in 
which the VAMC determined that the veteran was ineligible for 
VA medical care.  The Regional Office (RO) in St. Petersburg, 
Florida, certified the appeal to the Board.

A hearing before a Veterans Law Judge at the RO was scheduled 
for April 2007.  Before the scheduled date for the hearing, 
the veteran wrote to the RO explaining that he would be 
unable to attend the hearing.  He did not ask for the 
personal hearing to be rescheduled.  

In March 2008, the Board notified the veteran of the 
potential jurisdictional defect in his case.  38 C.F.R. § 
20.101(d) (2007).  In response to that letter, the veteran 
requested a personal hearing before a before a member of the 
Board to be held at the local VA.  Although the veteran lives 
in Jacksonville, Florida, and the RO in St. Petersburg, 
Florida, has jurisdiction over this appeal, he had requested 
that his hearing be held at the RO in Louisville, Kentucky.  
In August 2008, the veteran communicated his decision to 
withdraw this hearing request and have his case forwarded to 
the Board.


FINDINGS OF FACT

1.  By a determination letter dated May 10, 2003, the VAMC 
notified the veteran that he was not eligible for enrollment 
in the VA medical healthcare system.  

2.  Documents of record establish that the first indication 
of disagreement with the May 10, 2003 VAMC notification 
denying eligibility for enrollment in the VA medical 
healthcare system was received on September 6, 2005, more 
than one year following issuance of notification of the 
determination.

CONCLUSION OF LAW

The appellant did not timely initiate an appeal (with a 
notice of disagreement) of the issue of entitlement for 
enrollment in the VA medical healthcare system, and the Board 
therefore lacks jurisdiction to review the claim.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 19.34, 
20.101, 20.200, 20.300, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Livesay v. Principi, 15 Vet. App. 165 (2001); 
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The facts in this case are 
not in dispute as to the matter of timeliness of receipt of a 
notice of disagreement.  Application of pertinent provisions 
of the law and regulations will determine the outcome.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  
No amount of additional notice or evidentiary development 
could alter the outcome of this case.  Therefore, based on 
the decision in Manning, the Board concludes that the 
veteran's claim is not subject to the provisions of the VCAA.

The Board additionally observes that the veteran has been 
accorded ample opportunity with which to present evidence and 
argument in connection with this matter.

II.  The Issue of Timeliness of the NOD

Whether a notice of disagreement has been filed on time is an 
appealable issue.  38 C.F.R. §§ 19.34, 20.101(c) (2007).  If 
a claimant fails to initiate or complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.  The notice of disagreement and 
substantive appeal must be filed with the Department of 
Veterans Affairs office from which the claimant received 
notice of the determination being appealed.  38 C.F.R. § 
20.300.

A claimant, or his or her representative, must file a notice 
of disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).

By a determination letter dated May 10, 2003, the VAMC 
notified the veteran that he was not eligible for enrollment 
in the VA medical healthcare system.  Documents of record 
establish that the first indication of disagreement with the 
May 10, 2003 VAMC notification denying eligibility for 
enrollment in the VA medical healthcare system was received 
on September 6, 2005, more than one year following issuance 
of notification of the determination.

Pursuant to 38 C.F.R. § 3.109(b), time limits for filing may 
be extended in some cases on a showing of "good cause."  In 
this case, the veteran did not request any extension of time 
for filing a notice of disagreement, and he has not 
demonstrated good cause for an untimely filing of a notice of 
disagreement.  Because the veteran did not timely submit a 
notice of disagreement as to the May 2003 denial of 
entitlement for enrollment in the VA medical healthcare 
system, the Board has no jurisdiction to consider the claim.  
See 38 U.S.C.A. §§ 7105, 7108 (West 2002); see also Roy v. 
Brown, 5 Vet. App. 554 (1993).

In Marsh v. West, 11 Vet. App. 468 (1998), it was held that 
the Board must assess its jurisdiction prior to addressing 
the merits of a claim.  It was further held that it could be 
prejudicial to the appellant for the Board to address 
jurisdictional questions in the first instance without 
affording an appellant the right to present argument and 
evidence on those questions.  See VAOPGCPREC 9- 99.  In this 
case, the veteran has been amply informed of the necessity of 
filing a timely notice of disagreement.  The veteran was 
informed of his right to appeal the May 2003 determination 
letter in a VA Form 4107VHA ["Your Rights to Appeal Our 
Decision"] which was mailed to him with the notice of the May 
2003 determination.  Thus, the Board finds that the veteran 
was provided ample and clear notice of the need for filing a 
timely notice of disagreement and was provided additional 
opportunity to submit evidence regarding his failure to file 
a timely notice of disagreement. 

In summary, the Board finds that in the absence of a timely 
filed notice of disagreement, the veteran has not complied 
with the legal requirements for initiating an appeal.  
Because the veteran did not file a timely NOD, his claim is 
dismissed. The Board is dismissing this claim because it is 
not properly before the Board on appeal.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.200 (2007).

ORDER

Having found that a timely NOD was not filed, the claim for 
of eligibility for enrollment in the VA medical healthcare 
system is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


